Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the amendments filed on 08/29/2002. 
Claims 1-17 are presented for examination. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mitchell “US 2020/0051117 A1” (Mitchell).
Regarding Claim 1:  A method of conducting a transaction between a merchant Point of Sale system (POS) and a customer device, comprising:
obtaining a ticket directly from the merchant POS via a plug-in application, the ticket including a merchant identification, a customer identification, ordered items, and prices of the ordered items (at least see Mitchell Abstract; [0004]);
activating a web portal to interface the customer device (at least see Mitchell Abstract; [0125]);
reporting ordered items and prices to the client device, and receiving payment authorization from the customer device (at least see Mitchell Abstract; [0121]);
generating a login token via a payment engine to contact a gateway to a financial transaction site (at least see Mitchell Figs. 86-86; [0255]); and
in response to receiving authorization from the gateway, contacting the merchant POS to complete the transaction (at least see Mitchell [0187]).
Regarding Claim 2:  The method of claim 1, further comprising communicating with the merchant POS and the customer device via a web portal (at least see Mitchell [0182]).
Regarding Claim 3:  The method of claim 2, further comprising allowing the customer device that is associated with the customer identification to access orders that are associated with the customer identification via the web portal (at least see Mitchell [0126]).
Regarding Claim 4:  The method of claim 1, further comprising communicating with the customer device via a payment processing engine (at least see Mitchell [0207]).
Regarding Claim 5:  The method of claim 1, wherein the ticket is created by the merchant POS through a check-in process in response to a request from the customer device (at least see Mitchell Abstract; [0004]).
Regarding Claim 6:  The method of claim 1 further comprising storing the ticket in a database with indication that the ticket is open (at least see Mitchell [0196]).
Regarding Claim 7:   The method of claim 6 further comprising generating a list of open-ticket customers based on information in the database, for presentation to a merchant device via a web portal (at least see Mitchell [0140]).
Regarding Claim 8:  The method of claim 7, wherein the ticket is created by a merchant device connected to the web portal (at least see Mitchell [0233]).
Regarding Claim 9:  The method of claim 1 further comprising closing the ticket after completing the transaction (at least see Mitchell Abstract; [0006]).
Regarding Claims 10-7:  all limitations as recited have been analyzed and rejected with respect to claims 1-9.
Response to Arguments
Applicant's arguments filed 08/29/2002 have been fully considered but they are not persuasive. 
In the remarks, the Applicant argues in substance:
Argument A: 
Claims 1-17 qualify as patent eligible subject matter because the process of obtaining a ticket directly from a merchant POS via a plug-in application, receiving payment authorization for the ticket from a customer device, and obtaining payment authorization from the gateway to complete the transaction at the merchant POS amounts to a significant additional element in Step 2B of the Subject Matter Eligibility Flowchart in MPEP 2106-Tl.
In response, the Examiner respectfully agrees. Therefore Claim Rejections under 35 USC 01 have been withdrawn.  
Argument B:  
In contrast, Mitchell says nothing about working “behind” a merchant POS to obtain orders from the POS and allow the customer transaction to happen at the POS. In fact, Mitchell is not concerned about customers’ transactions to pay for their orders at all. Mitchell pertains to providing offers, incentives, and rewards to customers by accessing customer data when they make 4 purchase transaction, and focuses on how to access customer data to make those offers. For example, Mitchell states the following:
... The present invention provides for automatic capture of a customer user’s

payment card account information and/or capture of a customer user email

address or text number for a mobile phone or smartphone, followed by and/or

associated with automatically generating and sending a message at the at least

one server computer over the network to the consumer user’s mobile device,

wherein the message indicates that the user can opt-in or out of joking the

platform automatically.... [Mitchell, paragraph 0158]
As Mitchell does not pertain to taking a customer order from a merchant POS and working behind the scenes to enable the transaction between the merchant POS and a customer device, Claim 1 is patentable over Mitchell.
In response, the Examiner respectfully disagrees.  Applicant is reminded that claims must be given their broadest reasonable interpretation. Mitchell [0157] The present invention systems and methods provide for consumer user sign up mechanisms with the platform that are automatically activated when the consumer user makes a purchase using an electronic payment card account, such as by way of example and not limitation, by making a payment for goods and/or services via a credit card having a magnetic strip at a point of sale (POS) device (“a card-swipe”). Currently, card-swipe works with the platform of the present invention when the consumer user has registered or signed up online or via a platform-enabled mechanism (e.g., a tablet computer located at a merchant that is registered or associated with the platform), subsequently the user makes a transaction at another registered merchant, and the consumer user is presented with a message on a graphic user interface of a display on the POS mechanism, that allows the user to activate another unrelated part of the platform ecosystem (e.g. at an unrelated second merchant's program). These steps may include an opt-out, opt-in or automatic (no message at all) basis. Also in [0160] The present invention systems and methods provide that when a consumer user pays a merchant for goods or services, capturing users or audience for any service other than customer paying their bill for that transaction through any mechanism of card account number capture, and/or a way to communicate with user (e.g. through email or text), whether through user opt-in, opt-out or automatically (without explicit consent). So, for example, the way customers pay through prior art tablet POS payment system (e.g. SQUARE or other similar providers, including BREADCRUMB, GROUPON POS, SHOPKEEP, CLOVER, etc.), would not allow the service to then convert those customers into users of some other service e.g. a rewards or loyalty program, unless they sign up a different way; this is a longstanding problem with the prior art. The present invention provides for automatic capture of a customer user's payment card account information and/or capture of a customer user email address or text number for a mobile phone or smartphone, followed by and/or associated with automatically generating and sending a message at the at least one server computer over the network to the consumer user's mobile device, wherein the message indicates that the user can opt-in or out of joining the platform automatically. Preferably, the systems, methods, and platforms of the present invention extends to and includes any and all other payment card acceptance vehicles or mechanisms (e.g. VERIFONE terminals, conventional POS, payment for something online on a website, etc.); [0194] Alternatively, a consumer is operable to initiate a transaction, register with the system, and set up financing with the financing system through a POS computer device, such as a tablet. For example, a consumer is operable to swipe a credit card at a POS tablet, and if the card number is registered with the system, the tablet presents a financing offer from the financing system, which the consumer can accept or decline. If the card number is not registered with the system, the tablet is operable to either enroll the card number within the system automatically or upon manual request from the tablet user. The system is further operable to offer via the tablet a financing offer prior to registration with the system; and [0272] FIG. 91 illustrates one embodiment of a financing offer provided to a user based on device activity. In this embodiment, a consumer is operable to register by providing enrollment information through a captive web portal of the wireless network or through or through a initiating a transaction at a POS tablet. Based on this activity, the system is operable to provide offers, rewards, or incentives, such as a financing offer. Therefore Mitchell meets the scope of the claimed limitations. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATEH M OBAID whose telephone number is (571)270-7121. The examiner can normally be reached Monday-Friday 8:00 A.M to 4:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FATEH M OBAID/Primary Examiner, Art Unit 3627